Ireland, J.
(dissenting) — The court is presented with only one issue in this case: whether an attorney who converts funds in his client trust account to avoid garnishment of funds properly imposed by the Office of Support Enforcement for child support is subject to disbarment. The majority reverses the Disciplinary Board (Board) and imposes a two-year suspension. I would instead uphold the Board’s decision that disbarment is the only appropriate sanction. “[Conversion of client funds] mandates disbarment in virtually every circumstance to ensure the protection of the public, the deterrence of lawyer misconduct, and the preservation of public confidence in the bar.” In re Discipline of McLendon, 120 Wn.2d 761, 763, 845 P.2d 1006 (1993). I therefore dissent.
The Supreme Court retains the ultimate responsibility for determining the nature of an attorney’s discipline. In re Discipline of Espedal, 82 Wn.2d 834, 838, 514 P.2d 518 (1973). When reviewing attorney discipline matters, this court accords greater weight to the Board’s conclusions regarding sanctions than to those of the hearing officer. In re Discipline of Boelter, 139 Wn.2d 81, 98, 985 P.2d 328 (1999). In the instant case, the Board properly called for Michael Tasker’s disbarment; a decision we should uphold.
The ABA Standards for Imposing Lawyer Sanctions (1991 ed. & Feb. 1992 Supp.) (ABA Standards) govern the determination of a sanction in attorney discipline cases in Washington. In re Discipline of Halverson, 140 Wn.2d 475, 492, 998 P.2d 833 (2000). The ABA Standards establish a *574two-stage process: First, we determine a presumptive sanction by considering (1) the ethical duty violated, (2) the lawyer’s mental state and (3) the extent of actual or potential harm caused by the misconduct. Then, we consider any aggravating or mitigating factors which may alter the presumptive sanction. ABA Standards Std. 3.0; In re Discipline of Johnson, 118 Wn.2d 693, 701, 826 P.2d 186 (1992); In re Discipline of Dann, 136 Wn.2d 67, 77, 960 P.2d 416 (1998).
The facts in this case are straightforward and have been stipulated to by Tasker. Tasker also stipulated to 10 ethical violations, including commingling personal and business funds with client funds to meet his financial obligations. Further, the hearing officer and the Board adopted these findings unanimously, which simplifies the first stage of the inquiry.
Disbarment is the presumptive sanction under the ABA Standards for knowing conversion of client funds with actual or potential injury to the client. ABA Standards Std. 4.11. This standard was clearly violated in this case.
Aggravating and mitigating circumstances may alter the presumptive sanction. Dann, 136 Wn.2d at 77. However, the general rule in Washington is stated as follows: “[A] lawyer’s failure to preserve the integrity of client funds leads to disbarment, absent extraordinary mitigating circumstances.” In re Discipline of Johnson, 114 Wn.2d 737, 748, 790 P.2d 1227 (1990) (emphasis added). The majority incorrectly concludes that the delay in prosecution of this case is a mitigating factor that would overcome the presumptive sanction. Although the Board failed to process the case effectively for two years, prosecutorial delay does not rise to the level of an extraordinary mitigating circumstance.
Only once since the adoption of the ABA Standards has . this court found an “extraordinary mitigating circumstance” sufficient to mitigate the disbarment sanction for misappropriation of client funds. McLendon, 120 Wn.2d at 771-72. The McLendon court mitigated the sanction to a *575two-year suspension because the lawyer suffered from severe bipolar disorder that impaired his ability to have knowledge of his actions. The court found that McLendon’s mental illness was so extreme that it diminished his culpability. Id. In Tasker’s case, “emotional wheels completely falling off” is not a substantially equivalent mitigating factor.
The majority also gives credence to Tasker’s apparent rehabilitation during the delay and therefore finds disbarment unnecessary to protect the public. However, it remains clear that from August 1993 to May 1994, Tasker commingled funds, and at one point he had accumulated a deficit of $30,000 in his trust account. As the court recently noted, “[e]nding misconduct does not erase . .. that misconduct which has already occurred. Even where an attorney has been rehabilitated prior to the imposition of discipline, ‘the legal system itself has not been redeemed.’ ” Boelter, 139 Wn.2d at 103 (quoting Dann, 136 Wn.2d at 83-84 and In re Discipline of Kennedy, 97 Wn.2d 719, 723, 649 P.2d 110 (1982)). The appearance of an easy tolerance toward known embezzlers would give the public grave cause for concern and undermine public confidence in the integrity of the profession and of the legal system. See, e.g., In re Addams, 579 A.2d 190, 193 (D.C. App. 1990).
The majority relies on the five factors of Noble. These factors include: (1) the purpose of attorney discipline; (2) the proportionality of the sanction to the misconduct; (3) the effect of the sanction on the attorney; (4) the record developed by the hearing panel; and (5) the extent of agreement among the members of the Board. In re Discipline of Noble, 100 Wn.2d 88, 95-96, 667 P.2d 608 (1983). The following analysis will address each of these factors.
First Factor. The majority is correct in finding that disbarment will deter other attorneys from misconduct. The purposes of lawyer discipline are to “protect the public, deter misconduct of other attorneys, and protect public confidence in our bar . . . .” McLendon, 120 Wn.2d at 774.
Second Factor. Although the majority emphasizes disbarment is disproportionate because Tasker’s clients did not *576lose any funds, this court has disbarred lawyers who repaid all or part of misappropriated funds. In re Discipline of Petersen, 120 Wn.2d 833, 837, 846 P.2d 1330 (1993) (lawyer disbarred for misappropriating a $6,827 warrant and $530 in client funds, even though partial restitution was made); Johnson, 114 Wn.2d at 742 (lawyer disbarred for misappropriating $21,126.15 from trust account, which was repaid using personal funds); In re Discipline of Rentel, 107 Wn.2d 276, 278-79, 729 P.2d 615 (1986) (lawyer disbarred for misappropriating $26,000 from trust account, which was repaid in part); In re Discipline of Moynihan, 97 Wn.2d 237, 238, 643 P.2d 439 (1982) (lawyer disbarred for misappropriating $2,650 from trust account, which was repaid using personal funds).
Further, during the proportionality review, the majority cites to In re Discipline of Salvesen, 94 Wn.2d 73, 614 P.2d 1264 (1980), a pre-ABA Standards case, in which the facts can be distinguished because Salvesen at no time attempted to excuse or defend his wrongdoing, whereas Tasker impeached himself on cross-examination for time frames regarding culpability. As to the other cases cited by the majority, Haskell and Dann, although the cases involve serious misconduct, the facts are significantly different since they did not involve misappropriation of client trust funds. In re Discipline of Haskell, 136 Wn.2d 300, 962 P.2d 813 (1998). Malone can also be distinguished since much of the misconduct was caused by the bookkeeper rather than the attorney. In re Discipline of Malone, 107 Wn.2d 263, 264, 728 P.2d 1029 (1986).
Third Factor. Of course, disbarment will cause hardship. However, this hardship should be weighed against the nature of the misconduct to determine whether this is clearly excessive. Again, this court has long held that disbarment is the norm when a lawyer misappropriates client funds. In re Discipline of Deschane, 84 Wn.2d 514, 516-17, 527 P.2d 683 (1974). The mere fact that it will cause hardship is not sufficient to merit a lesser sanction.
Fourth Factor. The majority claims suspension would be best supported by the evidence because that was the *577recommendation of the hearing officer, based on his findings of fact. The Board’s independent review of the evidence shows that disbarment is the appropriate sanction.
Fifth Factor. The court may reject a nonunanimous recommendation from the Board more readily than a unanimous recommendation. McLendon, 120 Wn.2d at 769. However, this was a nine-to-one vote. It should not be reversed because no cause has been shown to depart from the Board’s overwhelming recommendation that disbarment is the only appropriate sanction given the extreme nature of the misconduct.
The public has a legitimate interest in the security of trust funds held by a lawyer — regardless of the lawyer’s financial condition or personal and emotional problems. To preserve public confidence in the legal profession, this court should adhere to the clear rule that lawyers who convert client funds will be disbarred absent truly extraordinary mitigating circumstances. Otherwise, the public will feel there is no protection available from attorney misconduct. Michael Tasker stipulated to the conclusion that he violated his ethical duty and did not preserve the integrity of client funds. Tasker was impeached under oath and committed other misconduct. The facts do not compel a finding of any extraordinary mitigating circumstances. I would affirm the Disciplinary Board’s order for disbarment.
Bridge, J., concurs with Ireland, J.